Wickhem, J.
(dissenting). I agree that it is competent for- the legislature to make such allocation of the duty of poor relief to the several political subdivisions as it deems necessary, proper, and convenient, and that it is wholly unnecessary for it to create any cause of action in favor of a municipality furnishing relief against another which should more properly bear the burden. Having selected a basis for allocating these burdens it may commit to an existing administrative body or one created for that purpose, even though the latter has no other administrative function to perform with respect to poor relief, the duty of finding the facts essential to the allocation. If that is what was done here, the majority opinion is entirely correct. The difficulty that I have been unable to overcome is that for some time prior to the enactment of sec. 49.03 ( 8a), Stats., there had existed by statutory creation a cause of action in favor of a county which had paid for the relief of a pauper having a legal residence elsewhere against the municipality of residence. This action was triable in the courts in the same manner as other actions. Without exercising its undoubted power to destroy or modify this cause of action, the legislature committed its trial and determination to- the Industrial Commission. Sec. 49.03 (8a) should, of course, be treated as committing only fact-finding functions to the commission, if that construction is possible even though it is not the most obvious construction, but it is so clear in this respect that I find it impossible to cut down its effect by any construction that I can give it. It states that the action shall be tried with pleadings just as in an action in court, that the rules of evidence shall apply, *210and that counterclaims may be filed and determined. In one place it refers to the commission’s determination as a judgment. It provides a type of appeal similar to that from a judgment of a court. From the section as a whole it appears that the cause of action, whatever its content, has not been changed but its trial and determination committed to an administrative body. This, I think, may not be done under rules stated in both the majority opinion and that of Mr. Justice Fowler.
I am authorized to state that Mr. Justice Fairchild concurs in this opinion.
A motion for a rehearing was denied, with $25 costs, on February 7, 1939.